DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Response to Amendment
This Office Action is responsive to the amendment filed on 21 December 2020. As directed by the amendment: Claims 1 and 2 have been amended, Claim 3 has been cancelled, Claims 8-10, 13, and 15-20 stand withdrawn, and Claims 21-23 have been newly added. Claims 1, 2, 4, 5, and 8-23 currently stand pending in the application. 


Response to Arguments
Applicant’s arguments with respect to the rejections under 35 U.S.C. § 102(a)(1)/(2) and 35 U.S.C. § 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 





Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 23 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As to Claim 23, the limitation “wherein the rasp is configured to engage a proximal end of the tubular member” is not supported by the specification as originally filed, which discloses that the oscillating tool is configured to engage the proximal end of the tubular member [0062]. As required by Claim 1, the tubular member comprises the rasp, so the rasp cannot also engage a proximal end of the tubular member. The rasp is disclosed as disposed at a distal end of the tubular member (Claim 1, Fig. 1). 












(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 23 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 23, the limitation “wherein the rasp is configured to engage a proximal end of the tubular member” renders the claim indefinite, as it is unclear how the tubular member can comprise the rasp (Claim 1) while the rasp engages a proximal end of the tubular member (of which it is a part if the tubular member comprises the rasp). Further, it is unclear how the rasp could engage a proximal end of the tubular member when Claim 1 requires the rasp to be disposed at an exterior surface of a distal end of the tubular member. For examination purposes, the limitation will be interpreted as wherein the oscillating tool is configured to engage a proximal end of the tubular member. 









Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 1, 2, 4, 5, 11, 12, 14, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2014/0012261 to Nita et al. (hereinafter, “Nita”), in view of U.S. Patent No. US 9,198,675 to Nelson et al. (hereinafter, “Nelson”) and U.S. Patent No. US 8,475,483 to Schmitz et al. (hereinafter, “Schmitz”). 
Nita discloses a device fully capable of decortication of a bone site (interpreted as language of intended use; the device is fully capable of removing a layer of a bone site as required by decortication, if placed adjacent to the bone site and actuated), the device comprising an elongated member (1200), shown in FIG. 26, the member comprising a rasp (1201) configured for oscillating movement of the rasp fully capable of decortication of the bone site [0079, 0087] (interpretation of decortication as supra; the 1, the angle varying from about 10 to about 60 degrees [0076] (about 10 degrees); wherein the rasp is configured to engage a proximal end of the member (see rejections under 35 U.S.C. 112(a) and (b) above) [0079, 0087] and the flexible portion enables the rasp to rotate during oscillation (the flexible rasp is fully capable of rotating during oscillation; the flexible portion is housed in a guide system as shown in FIGs. 23-24, offering support to the flexible rasp during any movement, including rotation 
Nita is silent as to the elongated member being tubular, wherein the rasp is disposed at an exterior surface of a distal end of the tubular member and runs perpendicular to a distal end opening of the tubular member; wherein the device further comprises a suction tool configured to engage a distal end of the elongated tubular member to remove decorticated bone particles from the bone site. 
Nelson teaches a device (5600) comprising an elongated tubular member, shown in Figs. 69A-69C, the tubular member comprising a rasp (5204s), wherein the rasp is disposed at an exterior surface of a distal end of the tubular member and runs parallel to the distal end of the tubular member and perpendicular to a distal end opening (5112) of the tubular member (col. 34 / ll. 11-28) (the distal end opening is open at least partially in a plane perpendicular to the rasp); wherein the device further comprises a suction tool configured to engage a distal end of the elongated tubular member (a proximally-located suction tool engages a distal end of the elongated tubular member, where the suction distal end opening 5112 is located, because it creates a suction pathway along the length of the tubular member to the distal end, thus functionally engaging the distal end) fully capable of removing decorticated bone particles from the bone site. 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to provide Nita’s elongated member with an inner cannulation (resulting in a tubular member) ending in a distal end opening adjacent to the rasp, in order to provide a suction opening where bone particles and debris can be suctioned from the bone site, as taught in Nelson. Although Nita only shows a side view of the rasp and elongated member, the rasp is shown as extending parallel to the distal end of the member, and modifying the device to include a distal end opening for suction, extending at least in part in a perpendicular direction from the rasp, i.e. at and across a distal 
Nita is silent as to the rasp comprising a pressure sensor configured to at least measure pressure from the oscillating movement of the rasp when a predetermined pressure or a predetermined pressure change is measured at the bone site; wherein the pressure sensor is coupled to an oscillating tool, the oscillating tool configured to engage the elongated tubular member and reduce or discontinue oscillation of the rasp when the predetermined pressure or the predetermined pressure change is measured at the bone site, wherein when the rasp extends through cortical bone, pressure measured by the pressure sensor drops and the rasp discontinues oscillation. 
Schmitz teaches that a rasp for removing bone distinguishes between tissue to be removed and non-target tissue, wherein the rasp comprises a pressure sensor configured to at least measure pressure from the movement of the rasp when a predetermined pressure or a predetermined pressure change is measured at the bone site (col. 44 / ll. 15-29) (e.g. a pressure change from hard to softer tissue/bone, predetermined based on known properties of hard and softer bone; the sensor measures the amount of pressure being utilized which provides information on what type of bone is being cut, based on those known properties); wherein the pressure sensor is coupled to a motor, the motor configured to reduce or discontinue movement of the rasp when the predetermined pressure or the predetermined pressure change is measured at the bone site (col. 50 / ll. 52-63), wherein when the rasp extends through cortical bone (interpreted as language of intended use; the rasp is fully capable of extending through cortical bone if this is the target tissue to be removed), pressure measured by the pressure sensor drops (cortical bone corresponds to the hard/harder tissue/bone taught by Schmitz, such that when the rasp extends through the hard cortical bone and passes into softer bone or tissue, the sensor will measure a pressure drop due to the structural characteristics of the hard versus soft tissue) and the rasp discontinues movement. 
e.g. if hard bone is intended to be cut, the pressure sensor would provide indication to the surgeon when a pressure drop, indicative of movement away from hard bone, occurs). Nita contemplates the utility of a device that differentiates between a target cutting site of hard bony structure and soft healthy tissue that is not intended to be cut [0087], and the addition of Schmitz’s pressure sensor would quantify such differentiation for safety and efficacy of the procedure, allowing reduction or stoppage of the cutting when non-target tissue is encountered. Because the modified rasp comprises the pressure sensor and because the rasp is coupled to the oscillating tool in Nita, the pressure sensor is also functionally coupled to the oscillating tool, so that, as taught by Schmitz, the sensor will indicate to the motor (i.e. oscillating tool of Nita) when to reduce or discontinue oscillation of the rasp when the pressure change, indicating a deviation from the target hard bone, is measured. As required by Nita, hard bony structure is the target cutting site, so that when the rasp extends through hard bone such as cortical bone, and passes into softer bone or tissue, the pressure measured by the pressure sensor drops (inherently due to the structural characteristics of the hard versus soft tissue) and the rasp discontinues oscillation to prevent undesired cutting of softer healthy tissue. 




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY L KAMIKAWA whose telephone number is (571)270-7276.  The examiner can normally be reached on M-F 10:00-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong, can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/TRACY L KAMIKAWA/Examiner, Art Unit 3775            

/KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775